DETAILED ACTION

Acknowledgement


This action is in response to the amendment filed on 09/21/2021.


Status of Claims


Claims 21, 30, and 36 have been amended. 
Claims 21-40 are now pending.

Response to Arguments

The 35 U.S.C 112(b) rejection of claims 21-40 is withdrawn in light of amendments.
Applicant's arguments filed on 09/21/2021 regarding the 35 U.S.C. 101 rejection of claims 21-40 have been fully considered. The Applicant argues that the claims as amended (1) do not recite any of the subject matter groupings enumerated for steps 2A prong one, (2) recite additional elements that integrate the judicial exception into a practical application of the exception under Step 2A prong two, and (3) recite additional elements that add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, indicating a patent eligible “inventive concept” under Step 2B.
The Examiner respectfully disagrees. Based on the analysis of the claims under Step 2A Prong One, the claims are directed to the abstract groupings of Certain Methods 


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention, “System, Method, and Software for Predicting the Likelihood of Selling Automotive Commodities”, is directed to an abstract idea, specifically Certain Methods of Organizing Human Activity (e.g. commercial interaction) and Mental Processes, without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination provide mere instructions to implement the abstract idea on a computer.
Step 1:  Claims 21-40 are directed to a statutory category, namely a machine (claims 21-29), a process (claims 30-35) and a manufacture (claims 36-40).
Step 2A (1): Independent claims 21, 30, and 36 are directed to an abstract idea of Certain Methods of Organizing Human Activity (e.g. commercial interaction) and Mental Processes, based on the following claim limitations: “a predictive analysis model for model intelligence tuning; retrieve individual consumer data about a consumer interested in acquiring a vehicle; retrieve dealer management data…; retrieve deal data…; predictively analyze the individual consumer data, DMS data, and deal data utilizing the predictive analysis model; compute a needs value associated with each of the automotive commodities…; compute a likelihood value associated with each of the automotive commodities…; compute a predictive analytics score associated with each of the automotive commodities…; filter the plurality of automotive commodities to a subset of automotive commodities…; display the subset of automotive commodities…wherein the subset of the automotive commodities are ranked by the predictive analysis model and are displayed in an order based on one or more predicted outcomes…; receive a selection of the consumer indicating an actual selection of an automotive commodity; and update the predictive analysis model for future selection of one or more future consumer...”. These claims are directed towards gathering and analyzing consumer and dealer data using a predictive analysis model/score (i.e. Mental Processes) in an effort to facilitate a commercial sales activity between a customer and salesperson (i.e. Organizing Human Activity). These claims can encompass a human with pencil and paper conducting such analysis and then displaying results. Dependent claims 22, 24, 31, 33, 37, and 39 further defines the predictive analysis valuation process. These limitations, under the broadest reasonable interpretation, fall within the abstract grouping of “Certain Methods of Organizing Human Activity” which includes commercial interactions and Mental 
Step 2A (2): This judicial exception is not integrated into a practical application. In particular, claims 21, 23-30, 32-35, and 38-40 recite additional elements of artificial intelligence and dealer management predictive computer-implemented system comprising at least one processor; a non-transitory memory; instructions stored on the non-transitory memory; retrieve, over a network, individual consumer data…; retrieve dealer management system (DMS) data from a DMS of an automotive dealership; utilize one or more application programming interfaces (APIs) to acquire, over a network, consumer resource data from an online consumer resource provided on a website hosted by a web server…; retrieve, from the DMS, deal data indicative of transactional terms…; utilizing a computer-implemented algorithm executed by the at least one processor; output an electronic presentation including an analytics page displayable on a display of a computing device…wherein the subset of the automotive commodities are displayed in an order based on one or more predicted outcomes; receive a selection of the consumer…from the display screen (claims 21, 30, and 36); generate the electronic presentation (claims 23, 32, and 38); retrieve, from the DMS, group consumer data.. (claims 24, 33, and 39); instructions when executed by the processor cause the at least one processor to display the analytics page including a visual icon…each visual icon having a size associated with corresponding needs value (claims 25, 34, and 40); instruction when executed by the at least one processor further cause the at least one processor to display each visual icon with a color associated with the corresponding predictive analytics score (claim 26); wherein the at least one processor and the non-
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 21, 23-30, 32-35, and 38-40 recite additional elements as stated above. These additional elements are viewed as mere instructions to apply or implement the abstract idea on a computer. Applying an abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept (see MPEP 2106.05(f)). Therefore, claims 21-

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605. The examiner can normally be reached M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624